Citation Nr: 0115659	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-12 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Whether the 50 percent disability evaluation assigned for 
post-traumatic stress disorder for the period from October 1, 
1991, through June 7, 1999, was proper.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound.

Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel
INTRODUCTION

The veteran had active service from September 1971 to May 
1975.

This appeal arises from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted the veteran's claim for 
service connection for post-traumatic stress disorder, 
assigning a 50 percent disability evaluation, effective from 
October 1, 1991.

This appeal also arises from a June 1999 rating decision by 
the RO which denied the veteran's claims for special monthly 
compensation based on the need for regular aid and attendance 
or by reason of being housebound and basic eligibility for 
educational benefits for dependents under 38 U.S.C. Chapter 
35.  It is herein noted that in the latter rating decision a 
100 percent disability evaluation was assigned for post-
traumatic stress disorder, effective from June 8, 1999.


                                                           
REMAND

The veteran has argued that the 100 percent disability 
evaluation for post-traumatic stress disorder should have 
been effective from the effective date of the grant of 
service connection, October 1, 1991.  The RO has adjudicated 
this issue as one of an earlier effective date for the 100 
percent disability evaluation and addressed this issue in the 
statement of the case provided to the veteran in May 2000.

A decision by the United States Court of Appeals for Veterans 
Claims (Court), Fenderson v. West, 12 Vet. App. 119 (1999), 
concluded that the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance", is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found- a 
practice known as "staged" ratings.

The veteran's November 1999 expressed disagreement with the 
RO's June 1999  decision assigning an initial rating of 50 
percent rating for his post-traumatic stress disorder.  The 
Board of Veterans' Appeals (Board) finds that, as this 
statement satisfies the requirements for a timely notice of 
disagreement with the June 1999 RO decision (38 C.F.R. 
§§ 20.201, 20.302(a)), the veteran's claim must be 
adjudicated on the basis of whether the 50 percent disability 
evaluation assigned for post-traumatic stress disorder for 
the period from October 1, 1991, through June 7, 1999, was 
proper, and is not a claim for an earlier effective date, the 
statement of the case can not be considered adequate as the 
veteran has not been provided with the appropriate law and 
regulations.

The veteran is also seeking special monthly compensation 
based on the need for regular aid and attendance or by reason 
of being housebound.  The current record does not show that 
he was scheduled for a VA examination for the purpose of 
determining such entitlement.

Pursuant to the veteran's claim for basic eligibility for 
educational benefits for dependents under 38 U.S.C. Chapter 
35, he has claimed that the total disability rating for his 
service-connected post-traumatic stress disorder is 
permanent.  However, no adjudication on the issue of 
permanency, a separately appealable issue, has been made.

In Harris v. Derwinski, 1 Vet. App. 180 (1991), the Court 
stated that, when two issues are "inextricably intertwined," 
a decision on one issue would have a significant impact on a 
claim for the second issue.  The Board believes that, in 
light of the Harris decision, the question of the veteran's 
possible entitlement to permanency of his total disability 
evaluation for post-traumatic stress disorder, should be 
resolved prior to final appellate consideration of the issue 
of basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35.

In addition, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, the RO should 
readjudicate the veteran's claims in compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his post-
traumatic stress disorder since service.  
After securing the necessary release, the 
RO should obtain the records not already 
secured from the medical care providers.  
All documents obtained should be 
associated with the veteran's claims 
file.

3.  Thereafter, the veteran should be 
afforded the appropriate VA examination 
for the purpose of determining whether 
he, as the result of his service-
connected post-traumatic stress disorder, 
is in the need for regular aid and 
attendance or is housebound.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
before the examination, for proper review 
of the medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.

4.  After the development requested above 
has been completed, the RO should 
adjudicate the veteran's claim with 
respect to the propriety of the 50 
percent disability evaluation assigned 
for post-traumatic stress disorder for 
the period from October 1, 1991, through 
June 7, 1999, including consideration of 
Fenderson.  Previous to readjudicating 
the issue of basic eligibility for 
educational benefits for dependents under 
38 U.S.C. Chapter 35, the RO should 
adjudicate the veteran's claim for 
permanency of a total rating for post-
traumatic stress disorder.  If the 
determination made on the issue of 
permanency of a total rating for post-
traumatic stress disorder is unfavorable 
to the veteran, the veteran and his 
representative should be advised of the 
need to submit a notice of disagreement 
to initiate an appeal on that issue.

5.  If any of the benefits sought on 
appeal are not granted to the 
satisfaction of the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
includes a summary of all evidence 
received subsequent to the statement of 
the case as well as, if appropriate, the 
law and regulations pertaining to the 
propriety of the 50 percent disability 
evaluation assigned for post-traumatic 
stress disorder for the period from 
October 1, 1991, through June 7, 1999, 
and the permanency of a total rating for 
post-traumatic stress disorder.  They 
should be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to obtain 
clarifying information and ensure due process.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

